Case: 1:12-cv-05836 Document #: 568-1 Filed: 10/17/18 Page 1 of 5 PageID #:14873




                                                                                   A
Case: 1:12-cv-05836 Document #: 568-1 Filed: 10/17/18 Page 2 of 5 PageID #:14874




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION
  Dr. Nicholas Angelopoulos
                                   Plaintiff,                Case No. 12005836


                  V.                                         Honorable Robert M.Dow


  Keystone Orthopedic Specialists, S.C.; Martin
  R. Hall; and WACHN,LLC,
                                   Defendants.



                               Third Party Citation to Discover Assets


 To:     First Midwest Bank. 8750 Brvn Mawr. Suite 1300. Chicago. IL 60631.

 YOU ARE COMMANDED to produce the requested documents on or before August 28, 2018 at the law
 offices of Gair Eberhard Nelson Dedinas, Ltd, 1 East Wacker Drive, Suite 2600, Chicago, IL 60601
 concerning the property or income or indebtedness due to Nicholas Angelopoulos.

 A judgment in favor of Nicholas Angelopoulos and against Kevstone Orthopedic Specialists. S.C. was
 entered on July 23, 2018 as follows: Count I: $178,594.29; Count II: $560,034.46; Count VI: $454,000;
 and for discovery sanctions of$25,175,and the entirejudgment remains unsatisfied. Judgement was further
 entered against Martin R. Hall as follows: Count I: $178,594.29; Count II: $1,560,034.46; Count III:
 $410,777.17 by virtue of Hall's position with WACHN and $709,294.75 by virtue of Hall's position with
 Keystone, plus punitive damages of $1,000,000; and for discovery sanctions of $25,175, and the entire
 judgment remains unsatisfied. Judgment was further Entered against WACHN.LLC as follows: Count V:
 $111,000; and discovery sanctions of$25,175,and the full amount remains unsatisfied.

 YOU ARE COMMANDED to produce all books all books, papers, or records in your possession or over
 which you have control, which may contain information concerning the property ofjudgment debtors which
 indicates that you are indebted to or holding any funds for the judgment debtors, including those materials
 listed on the attached schedule of documents


 YOU ARE PRHOHIBITED from making or allowing any transfer or other disposition of, or interfering
 with, any property not exempt from the enforcement ofajudgment therefrom, a deduction order or
 garnishment, belonging to the judgment debtors or to which he, she or it may be entitled or which may
 thereafter be acquired by or become due to him, her or it, and from paying over or otherwise disposing of
 any moneys not so exempt which are due or to become due to the judgment debtors, until the further order
 of the court or the termination ofthe proceeding whichever occurs first. The third party may not be
 obliged to withhold the payment on any moneys beyond double the amount ofthe balance due sought to
 be enforced by the judgment creditor.
                                   Warning
 IF YOU FAIL TO APPEAR AS DIRECTED IN THIS NOTICE,YOU MAY BE ARRESTED AND
 BROUGHT BEFORE THE COURT TO ANSWER TO A CHARGE OF CONTEMPT OF COURT,
 WHICH MAY BE PUNISHABLE BY IMPRISONMENT. YOUR FAILURE TO COMPLY WITH
 THE CITATION PROCEEDING MAY RESULT IN A JUDGMENT BEING ENTERED AGIANST
 YOU FOR THE UNSATISFIED AMOUNT OF THE JUDGMENT
Case: 1:12-cv-05836 Document #: 568-1 Filed: 10/17/18 Page 3 of 5 PageID #:14875




                         Certificate of Attorney for Judgment Creditor


    Amount of Judgment                Against Keystone Orthopedic Specialists, S.C.: Count I:
                                      $178,594.29; Count II: $560,034.46; Count VI: $454,000; and
                                      for discovery sanctions of$25,175,
                                      Against Martin R. Hall: Count I: $178,594.29; Count II:
                                      $1,560,034.46; Count III: $410,777.17 by virtue of Hall's
                                      position with WACHN and $709,294.75 by virtue of Hall's
                                      position with Keystone, plus punitive damages of$1,000,000;
                                      and for discovery sanctions of$25,175,
                                      Against WACHN,LLC; Count V: $111,000; and discovery
                                      sanctions of$25,175.
    Balance Due                       Full amount remains due.
    Date of Judgment                  July 23,2018
    Court Entering Judgment           United States District Court for the Northern District of Illinois
    Case Number                       12 C 05836



 Dated: August 7, 2018


            Certificate of Attorney
 The undersigned certifies, under penalty of
 perjury, that the information contained herein
 is true and correct.


                                                                  fffOMAS G BRUTGfsf
   iris Gair(ARDC # 6190781)                               Clerk of the United States District-Court
 Thomas R. Heisler(ARDC # 6296712)                         for the Northern District ofJlhnois
 Ryan P. Laurie(ARDC # 6318306)
 Gair Eberhard Nelson Dedinas Ltd
 1 East Wacker Drive, Suite 2600
 Chicago, IL 60601
                                                                    AUG 0 7 2018
 (312)600-4900
Case: 1:12-cv-05836 Document #: 568-1 Filed: 10/17/18 Page 4 of 5 PageID #:14876




                                      Schedule ofDocuments
 First Midwest Bank
 8750 Bryn Mawr, Suite 1300
 Chicago, IL 60631

 For the time period from November 1, 2011 to present

 Relevant Persons:
           a. Martin R. Hall(SSN                   )
           b. Diane M. Hall(SSN                    )
           c. Jennifer A. Hall (partial SSN                 )
           d.   Kelly E. Hall (partial SSN           )
           e.   Samantha R. Hall (partial SSN           )
           f.   Keystone Orthopedic Specialists, SC(EIN
           g.   WACHN,LLC(EIN                    )
           h. Martin R. Hall MD SC(EIN               )
           i. MedstafF Supply, Inc.(EIN             )
           j. The Diane M. Hall Trust dated January 26, 1999
           k, Diane M. Hall Trust Number One
           1. Advanced Orthopedic Specialists, S.C.
           m. Vertical Plus MRI
           n. Midwest Diagnostics
           o. Scan Partners, Inc.
           p.   Clinical Regenerative Medicine Center, LLC
           q.   Magnetic Partners, LLC
           r.   Midwest Physical Therapy, Inc.
           s.   Upright MRI of Hazel Crest, LLC
           t.   Iliana Surgery Center
           u.   Tinley Woods LLC
           V.   3838 Main Street Development, LLC
           w.   Varsity Medical Center
           X.   Any trust account in which any ofthe individuals identified in (a)to (e)is the
               settlor, executor, grantor, beneficiary, protector, or trustee
            y. Any successor to the above

    1. All account opening documents, signature cards, and account statements for any account
       held in the name ofor for the benefit ofthe Relevant Persons or any other account in which
       Martin Hall or Diane Hall has signatory authority

    2. All deposit or transfer items in excess of $1000 paid to accounts relating to Relevant
       Persons (b) through (e) which deposit or transfer relates to a check or other instrument
       issued by Relevant Persons(a)or(f)through (y).
Case: 1:12-cv-05836 Document #: 568-1 Filed: 10/17/18 Page 5 of 5 PageID #:14877




    3. All personal or company financial statements prepared or submitted by or on behalf of or
       relating to the Relevant Persons.

    4. All loan documents, loan statements, or loan applications relating to any ofthe Relevant
       Persons.


    5. All credit approvals, credit reviews, or credit relationship summaries.

    6. Documents sufficient to identify the collateral relating to any loans relating to the Relevant
        Persons.


    7. All trust documents relating to Relevant Persons(a)through (e).
